 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:15-CR-00003-KJM
12                       Plaintiff,
13           v.                                          ORDER
14    PAUL JOHNSON,
15                       Defendant.
16

17                  On Sunday, April 12, defendant Paul Johnson brought an emergency motion

18   seeking compassionate release and a reduction of his sentence to time served under 18 U.S.C.

19   § 3582(c)(1)(A)(i), in part to avoid the risk associated with being transferred to a new facility.

20   Mot., ECF No. 143. Defendant made the motion in light of the increased risks to his health he

21   says the coronavirus pandemic (“COVID-19”) poses to him as someone who is in custody, with

22   his particular health issues, especially in light of the Bureau of Prison’s (BOP) decision to transfer

23   defendant from his current place of incarceration by bus alongside many other inmates sitting in

24   close proximity. Mot. at 7.

25                  At the time he filed his motion, defendant was serving his sentence at Taft

26   Correctional Institution (“FCI Taft”), a privately-run prison, which is scheduled to close at the

27   /////

28
                                                        1
 1   end of April 2020. Mot. at 8 (citing Ex. 1, ECF No. 143-1 (Letter to Director of Federal Bureau
 2   of Prisons [BOP] from Congressman Kevin McCarthy and Senator Dianne Feinstein1); Ex. 5,
 3   ECF No. 143-5 (Memorandum from Taft Correctional Institution to Camp Inmate Population)).
 4   According to both defendant and the government, FCI Taft currently is in the process of
 5   transferring hundreds of inmates to other BOP facilities. See Mot. at 8; Opp’n at 3.
 6                  On April 13, a day after filing his motion for compassionate release, defendant
 7   filed a related motion for a temporary restraining order barring FCI Taft from transferring
 8   defendant to another institution before the court could rule on his motion to reduce sentence.
 9   Mot. for TRO, ECF No. 146. The court held a telephonic status on the matter late afternoon that
10   same day, April 13, 2020, to assess the timing of defendant’s impending transfer and hear brief
11   argument on the motions. Following the status, the court provided the government several hours
12   to file an opposition to both of defendant's motions, which it did. Opp’n, ECF No. 148.
13                  The government confirmed in its opposition that defendant was scheduled to be
14   transferred to FCI Mendota today, April 14, 2020, Opp’n at 3 n.1. This morning, the BOP
15   notified the courtroom deputy by email that defendant had left FCI Taft at or about 5:30 a.m. this
16   morning.
17                  In light of defendant’s transfer, the motion for a temporary restraining order to
18   prevent the transfer is now moot. To the extent the motion for compassionate release sought
19   release prior to transfer, it is also moot. Defendant SHALL notify the court promptly, and within
20   seven days, whether he intends to maintain his current motion for compassionate release as filed,
21   /////
22   /////
23

24

25           1
               The Senator and the House Minority Leader’s letter expresses their “strongest
     opposition” to BOP decisions with respect to FCI Taft, including “the continued transfer of
26   hundreds of inmates from this institution to other BOP facilities around the nation,” which
27   “unnecessarily risk[s] exacerbating the potential spread of this virus to inmates and staff
     throughout the federal prison system.” Ex. 1 at 1. They request a response to questions posed in
28   the letter by this coming Friday, April 17, 2020. Id.
                                                       2
 1   or withdraw the motion and pursue any available administrative remedies at his new institution
 2   prior to any refiling.
 3                   This order resolves ECF No. 146.
 4                   IT IS SO ORDERED.
 5   DATED: April 14, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
